Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.),'rendered September 26, 1995, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
*761During jury selection, the defendant objected to the prosecution’s exercise of certain peremptory challenges as discriminatory (see, Batson v Kentucky, 476 US 79). On appeal, he contends that the trial court erred in accepting the prosecutor’s explanations for four of those challenges. With respect to two of the challenges, the defendant’s contentions are unpreserved for appellate review (see, People v Allen, 86 NY2d 101, 110-111; People v Morrison, 235 AD2d 553). As to the remaining two challenges, we find no basis to interfere with the court’s decision to accept the prosecutor’s explanations (see, People v Hameed, 212 AD2d 728, affd 88 NY2d 232).
The defendant’s remaining contention is without merit. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.